SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 333-172450 DANE EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0654981 (IRS Employer Identification Number) 3577 - 349 West Georgia Street Vancouver, British Columbia, Canada V6B 3Y4 (Address of principal executive offices)(Zip Code) Tel. (604) 241-8972 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x The issuer had 51,825,000 shares of common stock issued and outstanding as of August 20 , 2012. Table of Contents DANE EXPLORATION INC. (An Exploration Stage Company) Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Balance Sheets at March 31, 2012 (unaudited) and September 30, 2011 (audited) 1 Unaudited Statements of Operations for the three and six month periods ended March 31, 2012 and March 31, 2011 and the Exploration Stage Period of March 3, 2010 through March 31, 2012 2 Unaudited Statements of Cash Flows for the six month periods ended March 31, 2012 and March 31, 2011 and the Exploration Stage Period of March 3, 2010 through March 31, 2012 3 Notes to Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II. Other Information 34 Item 1. Legal Proceedings 34 Item 1a. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 4. [Removed and reserved] 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 44 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) DANE EXPLORATION INC. (An Exploration Stage Company) Balance Sheets March 31, (unaudited) September 30, (See Note 1) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY CURRENT LIABILITIES Accounts payable $ $ Shareholder advances (Note 5) Total current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 6) — — STOCKHOLDERS’ EQUITY (DEFICIT) Stockholders’ Equity (Deficit) (Note 7): Common shares, 250,000,000 shares with par value $0.001 authorized; 51,825,000 shares issued and outstanding at March 31, 2012 and September 30, 2011 (Note 7) $ 51,825 $ Paid-in Capital 9,675 ) Accumulated deficit in the exploration stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes to financial statements are an integral part of these financial statements 1 Table of Contents DANE EXPLORATION INC. (An Exploration Stage Company) Statements of Operations (Unaudited) Three months ended March 31, Three months ended March 31, Six months ended March 31, Six months ended March 31, March 3, 2010 (inception) through March 31, EXPENSES: Exploration expenses $ $
